Per curiam.
This disciplinary matter is before the Court on the petition of Christopher Mark Miller (State Bar No. 506428) for voluntary surrender of license, pursuant to Bar Rule 4-227 (b). On November 7, 2016, this Court accepted a petition for voluntary discipline filed by Miller, who has been a member of the Bar since 1990, in which petition he proposed that he be suspended pending the resolution of multiple felony charges then pending against him. See In the Matter of Miller, 300 Ga. 139 (793 SE2d 376) (2016). In the present petition, Miller recounts that these felony charges have now been resolved through his entry of guilty pleas to counts of financial transaction card fraud, financial transaction card theft, theft by taking, theft by *873conversion, and theft by deception. Miller admits that, by entering these pleas, he is in violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, the maximum sanction for a violation of which is disbarment. The State Bar has not responded to this petition.
Decided January 29, 2018.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Wolanda R. Shelton, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Miller’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Christopher Mark Miller is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Miller is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.